DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite the limitation "a first condition that the first branch does not follow the predetermined rule" in the first limitation which defines the “no transfer condition”.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously establishes holding a predetermined rule which indicates a correspondence between a time slot and a transmission branch however the claim does not actually define the predetermined rule in such a way that it is known how the rule can be followed.  The claims do not define how the rules indicates the claimed correspondence between the time slot and the transmission branch or transceiver.  The claims define a result of the rule but they do not define the actual rule itself to inform those reading the claim how the rule can be followed.
Claim 1 recites the limitation "a current time slot" in the second condition of the no transfer condition.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 defines a star coupler device.  There is no description of the temporal properties of the operation of the device that would provide any context for how the term “current” is to be interpreted with respect to a time slot.
Claim 7 recites the limitation "a current time slot" in the second condition of the no transfer condition.  There is insufficient antecedent basis for this limitation in the claim.  The action of routing the first digital signal to a branch other than the first branch among the plurality of branches unless a no transfer condition is satisfied” is not defined with respect to any time slots so it is not clear what the “current” time slot will be in such a scenario.  In other words, there cannot be a current time slot when no time slots are defined in relation to the actions performed by the method.
Claim 3 recites the limitation "when a third digital signal received from a third transceiver among the plurality of transceivers does not follow the predetermined rule" in the second limitation of claim 3.  There is insufficient antecedent basis for this limitation in the claim.  As pointed out, the applicant has not defined the predetermined rule so it is unclear how is followed.
Claim 4 recites the limitation "the third digital signal received from the third transceiver follows the predetermined rule" in the second limitation of claim 3.  There is insufficient antecedent basis for this limitation in the claim.  As pointed out, the applicant has not defined the predetermined rule so it is unclear how is followed.
Claim 5 recites the limitation "before completion of transfer of the digital signal" in the second limitation.  There is insufficient antecedent basis for this limitation in the claim.  The claim does not define the transfer of the digital signal so it cannot be known when is “before” completion of the transfer.
Claim 5 recites the limitation "the router stops the transfer of the digital signal" in the third limitation.  There is insufficient antecedent basis for this limitation in the claim.  The applicant has not claimed the transfer of the digital signal so it is not clear how it can be stopped.
Claim 6 recites the limitation "the router stops the transfer of the digital signal" in the third limitation.  There is insufficient antecedent basis for this limitation in the claim.  The applicant has not claimed the transfer of the digital signal so it is not clear how it can be stopped.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2010/0220744 by Ungermann et al.
As to claim 1, Ungermann teaches a secure star coupler (intelligent star coupler 11) in a communication network (Figure 1) adopting a time-triggered protocol based on a time slot (paragraph 32), 5the communication network including a plurality of branches that are connected to each other via the secure star coupler and each of which includes at least one communication device and a bus (Figure 1), the at least one communication device transmitting and receiving a frame in a corresponding predetermined time slot (paragraph 36), 10the secure star coupler, comprising: a routing rule holder (paragraph 14, the switch stores a configuration and thus holds rules); a router (switch 22); and a plurality of transceivers each of which is connected to a corresponding one of the plurality of branches, 15wherein the routing rule holder holds a predetermined rule indicating a correspondence between (i) a time slot and (ii) one of (ii-1) a transmission source branch among the plurality of branches that transmits a physical signal to be transferred by the secure star coupler in the time slot and (ii-2) a transceiver connected to the transmission source branch among the plurality of 20transceivers (paragraph 37), the plurality of transceivers include a first transceiver, the first transceiver receiving a physical signal from a bus of a first branch connected to the first transceiver among the plurality of branches, converting the physical signal into a first digital signal (paragraph 44), 25the router routes the first digital signal to a transceiver other than the first transceiver among the plurality of transceivers, unless a no-transfer condition is satisfied (paragraph 60), 53the transceiver other than the first transceiver converts the first digital signal routed into a physical signal, and transmits the physical signal to a bus of a branch other than the first branch among the plurality of branches (paragraph 54), and the no-transfer condition includes: 5a first condition that one of the first branch and the first transceiver does not follow the predetermined rule (paragraph 60, transmission on wrong time slot); and a second condition that the router is routing a second digital signal to a branch other than a second branch among the plurality of branches in a current time slot, the second digital signal being generated by converting a physical 10signal received from the second branch into the second digital signal (paragraph 60, transmission when another device has control of the time slot).
As to claim 2, see paragraphs 41 and 62.  The system identifies the slots corresponding to received frames.
As to claim 3, see paragraph 60, the error count is the anomaly level holder.
As to claim 4, see paragraph 60.
As to claim 7, Ungermann teaches a frame transfer method used in a communication network (Figure 1) adopting a time-triggered protocol based on a time slot (paragraph 32), 15the communication network including a plurality of branches that are connected to each other via a secure star coupler and each of which includes a bus and at least one communication device (Figure 1), the at least one communication device transmitting and receiving a frame in a corresponding predetermined time slot (paragraph 36), 20the frame transfer method, comprising: holding a predetermined rule indicating a correspondence between a time slot and a transmission source branch, the transmission source branch being a branch among the plurality of branches and transmitting a physical signal to be transferred by the secure star coupler in the time slot (paragraphs 36 and 37); 25converting a physical signal received from a bus of a first branch among the plurality of branches into a first digital signal (paragraph 44); routing the first digital signal to a branch other than the first branch 56among the plurality of branches unless a no-transfer condition is satisfied (paragraph 60); and converting the first digital signal routed in the routing into a physical signal, and transmitting the physical signal to a bus of the branch other than the first branch (paragraph 54), wherein 5the no-transfer condition includes: a first condition that the first branch does not follow the predetermined rule (paragraph 60, transmission on wrong time slot); and a second condition that a second digital signal is being routed to a branch other than a second branch among the plurality of branches in a current 10time slot, the second digital signal being generated by converting a physical signal received from the second branch into the second digital signal, the second branch being different from the first branch (paragraph 60, transmission when another device has control of the time slot).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2010/0220744 by Ungermann et al. in view of U.S. Patent Application Publication Number 2017/0072876 by Rajan et al.
As to claim 5, Ungermann teaches the subject matter of claim 5 however Ungermann does not explicitly teach the claimed application of the anomaly reference list.
Rajan teaches a flexray controller including an anomaly reference list holder that holds an anomaly reference list indicating whether or not a correspondence between a time slot and a value of a 20payload included in a frame is appropriate, wherein the router performs verification of a frame obtained by interpreting a digital signal against the anomaly reference list, before completion of transfer of the digital signal, and the router stops the transfer of the digital signal before the completion 25of the transfer when the router determines that the correspondence is not appropriate as a result of the verification (paragraphs 24 and 25).
It would have been obvious to one of ordinary skill in the bus management art at the time of the applicant’s filing to combine the teachings of Ungermann regarding managing frames in a flexray network with the teaching so Rajan regarding implementing an anomaly reference list holder because such a list can help manage a large volume of messages over a bus (see paragraph 24 of Rajan).
As to claim 6, see paragraphs 24 and 25 of Rajan.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442